       Case 5:20-cv-00113-KHJ-MTP Document 12 Filed 05/18/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

PAREKH VISHAL                                                                       PETITIONER

v.                                                CIVIL ACTION NO. 5:20-cv-113-KHJ-MTP

WARDEN SHAWN R. GILLIS                                                            RESPONDENT

                            REPORT AND RECOMMENDATION

       THIS MATTER is before the Court sua sponte upon Plaintiff’s failure to prosecute this

action and failure to comply with the Court’s orders. For the reasons set forth below, the

undersigned recommends that this matter be dismissed without prejudice.

       On April 21, 2020, Petitioner filed his Petition [1], indicating that his address is Adams

County Correctional Center, P.O. Box 1600, Washington, Mississippi. On December 14, 2020,

the Clerk of Court attempted to mail an Order [8] to Petitioner at his address of record. The

mail, however, was returned as undeliverable. See Mail Return [9].

       Petitioner has a duty to advise the Court of his current address. The Court previously

warned Petitioner that his failure to inform the Court of his current address may result in this

case being dismissed. See Order [2].

       On April 29, 2021, the Court entered an Order to Show Cause [10], directing that “[o]n or

before May 13, 2021, Petitioner shall show cause why this action should not be dismissed for

failure to comply with the Court’s order directing him to advise the Court of his current address.”

The Court warned Petitioner that his failure to respond to the Order [10] may result in this action




                                                 1
       Case 5:20-cv-00113-KHJ-MTP Document 12 Filed 05/18/21 Page 2 of 3




being dismissed without further notice. Plaintiff failed to respond to the Order [10].1 Plaintiff

has not filed anything of record, or otherwise contacted the Court, in over a year.

       Pursuant to Federal Rule of Civil Procedure 41(b), a trial court has discretionary authority

to dismiss an action sua sponte for the petitioner’s failure to prosecute or comply with any order

of the court. See Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962); Larson v. Scott, 157

F.3d 1030, 1031 (5th Cir. 1998); Martin v. Pearson, 405 Fed. App’x 859, 860 (5th Cir. 2010)

(citing Rule 41(b) and affirming the dismissal of a § 2241 habeas action where the petitioner

failed to comply with the district court’s order). The power of the courts “to invoke this sanction

is necessary in order to prevent undue delays in the disposition of pending cases and to . . . clear

their calendars of cases that have remained dormant because of the inaction or dilatoriness of the

parties seeking relief . . . so as to achieve the orderly and expeditious disposition of cases.” Link,

370 U.S. at 629-31; see also Lopez v. Aransas County Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir. 1978) (discussing trial court’s Rule 41(b) discretionary authority). This case exemplifies the

type of dilatoriness and inaction that warrants Rule 41(b) dismissal.

                                      RECOMMENDATION

       As Petitioner has failed in his obligation to prosecute his case and to comply with the

Court’s orders, the undersigned recommends that this matter be DISMISSED without prejudice.

                               NOTICE OF RIGHT TO OBJECT

       In accordance with the Rules of this Court, any party, within fourteen days after being

served a copy of this recommendation, may serve and file written objections to the

recommendations, with a copy to the District Judge, the U.S. Magistrate Judge, and the opposing



1
 The Clerk of Court attempted to mail the Order to Show Cause [10] to Petitioner, but the mail
was returned as undeliverable. The returned mail states: “Return to Sender” and “Released.” See
Mail Return [11].
                                                  2
       Case 5:20-cv-00113-KHJ-MTP Document 12 Filed 05/18/21 Page 3 of 3




party. The District Judge at that time may accept, reject or modify in whole or in part, the

recommendation of the Magistrate Judge, or may receive further evidence or recommit the

matter to this Court with instructions. Failure to timely file written objections to proposed

findings, conclusions, and recommendations contained in this report will bar an aggrieved party,

except on the grounds of plain error, from attacking on appeal unobjected to proposed factual

findings and legal conclusions accepted by the District Court. Douglass v. United Servs. Auto.

Ass'n, 79 F.3d 1415 (5th Cir. 1996).


       This 18th day of May, 2021.

                                              s/ Michael T. Parker
                                              United States Magistrate Judge




                                                 3
